~ DEARBORN, MICHIGAN

Case 1:18-mc-00072-KBJ Document 3 Filed 10/03/18 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

In Re: ENFORCEMENT OF A RESTRAINING _ )
ORDER BY THE ONTARIO SUPERIOR COURT )
OF JUSTICE TO RESTRAIN THE FOLLOWING ):
PROPERTIES OWNED OR CONTROLLED BY)
XIAO HUA GONG IN THE UNITED STATES __ )
INCLUDING: | )
)
. ) 1:18-MC- 00072 (KBJ)
ANY OR ALL INTEREST IN REAL PROPERTY )
LOCATED AT 2001 NORTH DIVISION STREET )
(ROUTE 14) HARVARD, ILLINOIS )

)
ANY OR ALL INTEREST IN REAL PROPERTY )
LOCATED AT 600 TOWN CENTER DRIVE,

ANY OR ALL INTEREST IN REAL PROPERTY
LOCATED AT 55 EAST WASHINGTON,

)
)
)
CHICAGO, ILLINOIS on floors 2-12 and 23-40 +)

 

UNITED STATES’ EMERGENCY MOTION TO UNSEAL

The United States of America, through its undersigned attorneys, respectfully submits
this emergency motion requesting the expeditious 1) entry of an order unsealing the docket in
this miscellaneous case, or 2) entry of the proposed orders in this case as soon as possible in light -
of an impending sale described below which we believe may not maximize the value of one of
the properties as set forth below.

Procedural History

On May 29, 2018, the United States, acting upon a Mutual Legal Assistance Treaty
request from Canada and pursuant to 28 US.C.§ 2467(d)(3) and 18 U.S. C. § 983q)(1), filed an

ex-parte application to enforce and register three certified Canadian restraining orders against the

 
Case 1:18-mc-00072-KBJ Document 3 Filed 10/03/18 Page 2 of 3

captioned assets. Along with the United States’ Application, the United States attached a
proposed restraining order for this Court’s consideration. The United States advised that
Canadian authorities have traced these properties to the proceeds of a major fraud scheme in
Canada, China and New Zealand involving the sale of purportedly valuable dietary supplements
and interests in businesses to thousands of consumers over the internet.

On June 6, 2018, this court issued an order requesting an explanation regarding the
inclusion of certain language in the Proposed Restraining Order. On June 20, the United States
filed the response to this Court’s order to show cause’.

Need for Unsealing or Entry of the Proposed Restraining Orders

The United States has been advised that the property located at 2100 North Division
Street, Harvard, II 60033 is subject to a tax sale that has been scheduled for October 29, 2018 in
the McHenry Country, IL. Given the sealed status of the instant case, the United States is not
able to file a lis pendens in the appropriate county offices to encumber the assets sought to be
restrained on behalf of Canada in connection with the Canadian criminal prosecution, and
thereby attempt to adequately protect the Government of Canada’s asserted interest in the
captioned assets that are subject to forfeiture pursuant to Canadian law. ”

The United States filed the initial motion in this case as an ex parte motion but did not
seek to file it under seal because the related Canadian criminal case is a matter of public

information. Nevertheless, it came to our attention that the documents filed in this case were

 

1 While the United States believes it has sufficiently established the need and legal basis for the language in the
proposed order in its response to this Court’s order to show cause, in light of the pending sale, the United States will
remove this standard language and propose a new order to expedite this Court’s consideration, if requested.

2 In the ordinary course, the United States pays outstanding tax and other valid liens when the property is sold as
part of the forfeiture. The United States would plan to do so in this case. The United States prefers the opportunity
for the U.S. Marshalls to market the property to be sold prior to tax sales in order to maximize the value recovered
for victims of the crimes committed.

 
Case 1:18-mc-00072-KBJ Document 3 Filed 10/03/18 Page 3 of 3

treated as filed under seal.

Since there is no sealing order in the case, and the United States has never requested to

seal any documents, the United States respectfully requests that this Court make all the

documents filed, to present, publicly accessible on ECF/PACER as soon as possible so that it

may file a notice of lis pendis. Respectfully, if possible, the United States also requests that the

Court give consideration to this motion as soon as possible to restrain the property and avoid

possible diminution in value at the tax sale to be conducted.

DEBORAH CONNOR, Chief

Money Laundering and Asset Recovery Section
Criminal Division

United States Department of Justice

Lp GR
ARYK_BUTLER |

Chief, International Unit

Mary.Butler@usdoj.gov

JENNIFER WALLIS

Trial Attorney

Jennifer, Wallis@usdoj.gov

U.S. Department of Justice

Criminal Division

Asset Forfeiture and Money Laundering Section

1400 New York Avenue, N.W., 10100

Washington, D.C. 20530

Telephone: (202) 514-1263

Attorneys for Applicant
UNITED STATES OF AMERICA

 
